Citation Nr: 1028764	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  06-18 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for the service-connected posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from November 1959 to November 
1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that granted entitlement to service connection for 
PTSD and assigned a noncompensable (zero percent) rating, 
effective February 9, 2004.

In a March 2006 rating decision, the RO increased the Veteran's 
evaluation for PTSD to a 10 percent rating, also effective 
February 9, 2004.  As this award was not a complete grant of 
benefits on appeal, the issue of entitlement to a higher 
disability evaluation based upon an initial grant of service 
connection remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993); Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's 
PTSD has been manifested by symptoms of anxiety, suspiciousness, 
only fair concentration, mild memory loss, cloudy sensorium and 
chronic sleep impairment, resulting in an overall disability 
picture that more nearly approximates that of occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily with routine 
behavior, self-care and conversation normal).  

2.  The Veteran's PTSD has never been shown to be productive of 
an overall disability picture that more nearly approximates that 
of occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  



CONCLUSION OF LAW

The criteria for the assignment of an initial 30 percent 
disability evaluation, but no higher, for the service-connected 
PTSD have been met during the entire appeal period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice with regard 
to the Veteran's underlying service connection claim by letter 
dated in April 2004.  

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim of service connection 
for PTSD and the relative duties of VA and the claimant to obtain 
evidence.  

With regard to the underlying service connection claim, the 
initial notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection; however, the underlying service connection 
claim was granted, and therefore any defect with regard to the 
pre-adjudicatory notice is harmless error.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993). 

With regard to the increased rating claim, here, the Veteran is 
challenging the initial rating assigned following the grant of 
service connection.  In cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Thus, because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this case 
has been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The notices provided to the Veteran over the course of the appeal 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate his claim.  The Veteran has received the essential 
notice, has had a meaningful opportunity to participate in the 
development of his claim, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has 
neither alleged nor demonstrated any prejudice with regard to the 
content or timing of the notices.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

II.  Increased Rating - PTSD

The Veteran seeks an initial rating in excess of 10 percent for 
the service-connected PTSD.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When there is a question as to which 
of two evaluations should be applied, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Court has held that, in a claim of disagreement with the 
initial rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  The Board further acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following matter is therefore undertaken with consideration 
of the possibility that different ratings may be warranted for 
different time periods.

The Veteran's service-connected PTSD is rated pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 9411.  A 10 percent rating is 
assigned where there is occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

A 30 percent evaluation is warranted when the symptoms exhibited 
include occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  Id.  

The next higher, 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous panic 
or depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  Id.  

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.  Id.

At a VA examination in April 2004, conducted in conjunction with 
the Veteran's claim of service connection for PTSD, the Veteran 
presented as somewhat odd and difficult to interview.  He was 
very talkative, highly verbal, and had very loud speech.  
Overall, the examiner indicated that he presented as an 
attractive, articulate, and verbal individual who was mentally 
intact.  Mental status examination findings were listed as well 
dressed, groomed, logical thought processes, cooperative, fair 
reasoning, oriented, excited affect, psychomotor agitation, 
restlessness, excellent verbal comprehension, fair concentration, 
poor short-term memory, cloudy sensorium, and no stated homicidal 
or suicidal thinking.  Endorsed PTSD symptomatology included 
startle response, anxiety, some aversion to crowds, mild 
paranoia, swiftly changing moods, and sleep problems.  On 
psychometric testing, the examiner indicated that the Veteran's 
concentration and immediate memory were substantially lower 
corroborating his report of anxiety.  The Veteran reported that 
he was retired, had been married for 38 years with two children, 
did church volunteer work, and took care of his mother.  

After reviewing the claims file and examining the Veteran, the 
examiner diagnosed mild to slight PTSD and assigned a Global 
Assessment of Functioning (GAF) score of 75.  The examiner opined 
that the Veteran did not have a clear cut firm diagnosis of PTSD 
but that he did have some features of the condition.  It was 
further noted that while the Veteran did report some symptoms of 
emotional distress that appeared to be fairly mild nature, there 
did not appear to be any significant loss of functioning by the 
Veteran, as he had a successful military and vocational career.  

The December 2004 VA PTSD examination was a quick summary of the 
same findings reported in the April 2004 examination report.  

Although the examiner summarized that the Veteran's PTSD was mild 
to slight, the fact remains that the Veteran has multiple 
symptoms that were noted on the examination which meet the 
criteria for the assignment of a 30 percent rating.  
Specifically, the Veteran was clearly anxious on mental status 
examination, he reported suspiciousness, chronic sleep 
impairment, and mild memory loss.  

Importantly, when there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  In 
resolving all doubt in the Veteran's favor, the specific symptoms 
described by the Veteran provide a disability picture that more 
nearly approximates the criteria for the assignment of a 30 
percent rating.  

The Veteran's PTSD symptoms do not rise to a level that would 
warrant the assignment of the next higher, 50 percent rating.  
The Veteran exhibits none of the symptomatology associated with 
that rating, other than some short term memory impairment, which 
is already taken into consideration in the 30 percent evaluation 
pursuant to "mild memory impairment."  Moreover, reduced 
reliability and productivity is not shown, and the Veteran does 
not appear to have difficulty in establishing and maintaining 
relationships.  The Veteran reported on examination that he had 
been married for 38 years, a definite sign that he is able to 
maintain a relationship.  

In sum, the Veteran has reported that his PTSD symptoms include 
anxiety, suspiciousness, memory loss and chronic sleep 
impairment.  He is certainly competent to report symptoms such as 
these, those that come through his senses.  Lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This includes weighing the absence of contemporary medical 
evidence against lay statements.  Here, however, there is no 
reason to doubt the Veteran's credibility with respect to his 
statements regarding his PTSD symptoms, particularly given that 
the VA examiner noted that the Veteran appeared to be a good 
historian.  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir 2007).

Although the Veteran has submitted evidence of multiple medical 
disabilities, and made a claim for the highest rating possible, 
he has not submitted evidence of unemployability, or claimed to 
be unemployable; therefore, the question of entitlement to a 
total disability rating based on individual unemployability due 
to service-connected disabilities has not been raised.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).

In light of the foregoing, a 30 percent rating, and no higher, is 
warranted for the service-connected PTSD.  In this regard, the 
criteria for the assignment of this 30 percent rating, but no 
higher, have been met during the entire appeal period, as there 
are no distinct time periods where the Veteran's symptoms warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has 
also been considered.  See Thun v. Peake, 22 Vet. App. 111 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, there has been no showing that the service-connected 
PTSD under consideration here has caused marked interference with 
employment, has necessitated frequent periods of hospitalization, 
or otherwise renders impracticable the application of the regular 
scheduler standards.  The regular scheduler standards contemplate 
the symptomatology shown in this case as was shown above.  In 
essence, there is no evidence of an exceptional or unusual 
disability picture in this case which renders impracticable the 
application of the regular scheduler standards.  As such, 
referral for consideration for an extraschedular evaluation is 
not warranted here.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 
22 Vet. App. 111 (2008).


ORDER

An initial 30 percent rating for the service-connected PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


